Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Response to Election/Restriction filed on 11/20/2020.
Election/Restrictions
Applicant’s election without traverse of Claims 14-20 in the reply filed on 11/20/2020 is acknowledged. Claims 14-20 are under examination, accordingly. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claim 14, in lines 11-12,   the features wherein “a switch device on the substrate having a control input that is coupled to the series interconnect” must be shown or else the features must be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 15, 16, 17, and 18 are objected to because of the following informalities:  	Regarding claim 15, in lines 3-4, “the p diffusion region” and “the n diffusion region” should read as “the p-doped region” and “the n-doped region”, respectively, as previously claimed in Claim 14.	Regarding claim 16, in line 2, “the p diffusion region” and “the n diffusion region” should read as “the p-doped region” and “the n-doped region”, respectively, as previously claimed in Claim 14.	Regarding claim 17, in lines 1-2, “the p diffusion region” and “the n diffusion region” should read as “the p-doped region” and “the n-doped region”, respectively, as previously claimed in Claim 14.	Regarding claim 18, in line 1, “…of claim 14” should read as “…of claim 17”, to have Claim 18 depend on Claim 17, as “the primary voltage” in line 3, which currently lacks antecedent basis, has antecedent basis in line 2 of Claim 17. 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16. 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shie (US Patent 6,013,935) in view of Edwards (US Patent Application Publication US 2011/0023929 A1).	Regarding claim 14, Shie discloses (see Fig. 5A, 5B, 5C, and 5D) an integrated circuit device (see Claim 10, “said thin-film heating resistor, said thermal pad, said thermopile, and said MOSFET, are all integrated on a silicon chip such that a monolithic integrated element is formed”), comprising: a substrate (see Fig. 5B, “S”); a p-doped region (see Fig. 5A, “a”); an n-doped region (see Fig. 5A, “b”, where “a” and “b” are configured as a P-N junction thermocouple, see Col. 7 Lines 40-53, and Lines 65-67, “a” is equivalent to a p-doped region and “b” is equivalent to an n-doped region accordingly); a series interconnect (see Fig. 5A, top-left side interconnect) coupled to one of the p- or n-doped regions (the top-left side interconnect couples “b” to O via cold junction C); a switch device (see Q of Fig. 5D) on the substrate (the MOSFET Q and thermopile and heater r are all integrated on a silicon chip, thus are formed on a same substrate) having a control input (G of Q) that is coupled to the series interconnect (G of Q in Fig. 5D is coupled to O which is coupled to the top-left side interconnect in Fig. 5A); and a heater (“r” of Fig. 5D).	Shie does not disclose wherein the p-doped region is in the substrate, the p-doped region includes at least one p-type extension coupled to a first metallic connection; the n-doped region is in the substrate, the n-doped region includes at least one n-type extension coupled to a second metallic connection; a well interconnect is coupled to each of the first metallic connection and second metallic connection; an intermetal dielectric region is disposed over the substrate; and the heater is in the intermetal dielectric region spaced apart from the well interconnect.	However, Edwards teaches (see Fig. 1) a p-doped region (104) in a substrate (102), the p-doped region includes at least one p-type extension (108) coupled to a first metallic connection (114); an n-doped region (134) in the substrate (102), the n-doped region includes at least one n-type extension (132) coupled to a second metallic connection (128); a well interconnect (120) coupled to each of the first metallic connection and second metallic connection (120 is coupled to 114 and 128); an intermetal dielectric region (124) disposed over the substrate (124 is disposed over 102); and a heater (122) in the intermetal dielectric region spaced apart from the well interconnect (122 is in 124 which is spaced apart from 120).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit device of Shie wherein the p-doped region is in the substrate, the p-doped region includes at least one p-type extension coupled to a first metallic connection; the n-doped region is in the substrate, the n-doped region includes at least one n-type extension coupled to a second metallic connection; a well interconnect is coupled to each of the first metallic connection and second metallic connection; an intermetal dielectric region is disposed over the substrate; and the heater is in the intermetal dielectric region spaced apart from the well interconnect, as taught by Edwards, because it can help reduce lateral dimensions of active areas which reduces vertical thermal conduction, and thus helps improve the thermoelectric efficiency.

	Regarding claim 16, Shie does not disclose further comprising an oxide layer between the intermetal dielectric region and the p diffusion region and the n diffusion region.
	However, Edwards teaches (see Fig. 1) further comprising an oxide layer (layer comprising STI regions 106, which is equivalent to the STI region 106 of Fig. 10B, is filled with dielectric material such as high aspect ratio plasma oxide (HARP), see [0041]) between the intermetal dielectric region and the p diffusion region and the n diffusion region (106 is between 124 and 104, and 134).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit device of Shie to further comprise an oxide layer between the intermetal dielectric region and the p diffusion region and the n diffusion region, as taught by Edwards, because it can help define p-type and n-type thermopile regions and at the same time help define regions for the MOSFET switch in providing electrical isolation (see [0041] of Edwards).
	Regarding claim 17, Shie discloses (see Fig. 5A, 5B, 5C, and 5D) wherein the p diffusion region (“a”) and the n diffusion region (“b”) are configured as a cell of a thermopile (“a” and “b” configured as a P-N junction make up a cell of a thermopile, wherein the cells are connected in series as shown in Fig. 5A) configured to generate a primary voltage to activate the switch device in response to thermal energy (the thermal energy, or heat, generated by “r” is used to generate voltage across O and O’, which is used to activate Q, see Col. 4 line 46 – Col. 5 line 18).

	Regarding claim 19, Shie discloses (see Fig. 5D) wherein further comprising an input terminal (i) and a return terminal (i’) that are configured to provide an electrical signal to the heater (electrical signal provided to r).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shie in view of Edwards, and further in view of Edwards et al. (US Patent Application Publication US 2009/0056345 A1, hereinafter “Edwards345”).	Regarding claim 15, Shie does not disclose further comprising a faraday metal layer interposed between the heater and the well interconnect configured to facilitate collection of thermal energy from the heater and to provide an electric field shield for the p diffusion region and the n diffusion region and the switch device.	However, Edwards345 teaches (see Fig. 6) an integrated device (device of Fig. 6) further comprising a faraday metal layer (metal layer comprising 658, 650, 642, 646, 654, which is made of contact materials such a tungsten – see [0020] line 44 - which is a known material for providing EMI shielding) interposed between a heater (heat source applied to central terminals 652, 644, 648) and a well interconnect (650, 642, 646) configured to facilitate collection of thermal energy from the heater (inherent function of metal layer, i.e. tungsten, having high thermal conductivity) and to provide an electric field shield (inherent function of a faraday metal layer, i.e. tungsten) for a p diffusion region (610) and a n diffusion region (608) and the switch device (i.e. transistor circuit integrated in the IC, see [0006]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit device of Shie to further comprise a faraday metal layer interposed between the heater and the well interconnect configured to facilitate collection of thermal energy from the heater and to provide an electric field shield for the p diffusion region and the n diffusion region and the switch device, as taught by Edwards345, because it can help provide EMI shielding from the heater to the switch device while facilitating heat collection from the heater.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shie in view of Edwards, and further in view of Matsunaga (Japanese Patent Application Publication JP 2009268003A).	Regarding claim 18, Shie does not disclose further comprising an auxiliary thermopile configured to harvest heat from the switch device when activated and to generate a secondary voltage that is added to the primary voltage.	However, Matsunaga teaches (See Fig. 1 and Fig. 2) an integrated device (device of Fig. 1) further comprising an auxiliary thermopile (12) configured to harvest heat from a switch device (111 of 11) when activated and to generate a secondary voltage (Vc is generated by 12 and added to G of 111 as Vg via 13) that is added to a primary voltage (voltage input to G of 111 from 112).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit device of Shie to further comprise an auxiliary thermopile configured to harvest heat from the switch device when activated and to generate a secondary voltage that is added to the primary voltage, as taught by Matsunaga, because it can help utilize and recycle wasted heat generated from the switch device to enhance power efficiency.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shie in view of Edwards, and further in view of Edo et al (US Patent Application Publication US 2009/0052214 A1, hereinafter “Edo”).	Regarding claim 20, Shie does not disclose further comprising a fault circuit to monitor an output voltage or current provided by the switch device if activated and to deactivate the switch device if a voltage or current threshold is exceeded.	However, Edo teaches (See Fig. 1) an integrated device (device of Fig. 1) further comprising a fault circuit (7, 8) to monitor an output voltage or current (current of IGBTs monitored by current sensors, see [0117]) provided by a switch device (IGBTs 5 and 6) if activated and to deactivate the switch device if a voltage or current threshold is exceeded (during an overcurrent – exceeding current thresholds - gate-driving PWM signals are halted, see [0117]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit device of Shie to further comprise a fault circuit to monitor an output voltage or current provided by the switch device if activated and to deactivate the switch device if a voltage or current threshold is exceeded, as taught by Edo, because it can help provide integrated protection from overcurrent situations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		Edwards et al. (US Patent US 9,496,313 B2) discloses a CMOS-based thermopile with reduced thermal conductance. 	Zimmermann (German Patent Application Publication DE 3311436 A1) discloses a thermoelectric converter for providing gate bias to field effect transistors. 	Male et al. (US Patent US 10,644,495 B2) discloses a relay device with thermo-electric-isolation galvanic isolation.	Maurio et al. (US Patent 6,066,902) discloses a thermoelectric generator provided for energy recovery of a power electric switch.	Bettencourt (US Patent Application Publication US 2007/0125414 A1) discloses a thermoelectric bias voltage generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838